 HEUER INTERNATIONAL TRUCKS361Heuer International Trucks, Inc. and General Team-sters Local Union No. 528, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 10-CA-1917414 December 1984ORDER DENYING THE GENERAL-COUNSEL'S MOTION FOR SUMMARYJUDGMENT, GRANTING THERESPONDENT'S MOTION FOR' RECONSIDERATION, AND STAYINGTHE CERTIFICATION OF THECOLLECTIVE-BARGAININGREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 April 1,9831 the Regional Director. 'forRegion 10 issued a Complaint and notice of hearing -in the above-entitled proceeding, alleging that theRespondent has engaged in and is engaging' in -cer-tain unfair labor practices affecting commercewithin the meaning of Section '8(a)(1) and (5) andSection 2(6) and (7) of the National Labor Rela-tions Act. Specifically the complaint alleges thatthe Respondent is engaged in the sales .and servic-ing of trucks. On 8 March the Union was certifiedas the collective-bargaining representative of aservice department unit that includes mechanics,mechanic trainees, service department utility man,and shop foreman/service writer at the Respond-ent's Kennesaw, Georgia facility.2 Thereafter on 21March the Union requested to bargain with the Re-spondent. However, on 8 April and at all timesthereafter the Respondent has refused to bargainwith the Union on the basis that the unit. determi-nation was inappropriate. Subsequently, the Re-spondent filed an, answer to the complaint, -admit-ting that it refused to bargain and again maintain-ing that the appropriate unit should include allparts department employees and service clericalemployees.All dates are in 1983 unless otherwise indicated2 On 8 February the Respondent filed a request for review of the Re-gional Director's Decision and Direction of Election and contended thatthe unit should include all employees in the parts department and threeclerks It further contended that the unit was inappropriate because therewas no community of interest between the mechanics and service utilityman On 25 February the Board denied this request for review, andstated that the election raised a substantial issue solely as to the unitplacement of the service department's utility man However, the Boardconcluded that this Issue should be resolved through the challenge proce-dure, and amended the Decision and Direction of Election to permitthem to vote under challenge Thereafter on 4 March the Respondentfiled a motion for reconsideration and reasserted its position that theclerks and parts employees should be included in the unit On 25 Marchthe Board denied this motion because it did not raise an issue not previ-ously consideredChairman Dotson notes that he did not partici-pate in the underlying -representation case. MemberHunter dissented in that proceeding because hewould have granted the Employer's request for,review of the Regional Director's unit determina-tion.Thereafter on 19 May the General Counsel filedwith the Board a Motion for Summary Judgmenton grounds that the Respondent violated Section8(a)(5) by its'refusal to bargain. The General Coun-sel asserted that the Respondent's contentions of-fered no newly discovered or previously unavail-able evidence, and raised no issue not previouslylitigated.On 26 May the Board issued an order transfer-ring the proceeding to the Board and Notice toShow Cause why the General Counsel's Motionfor Summary Judgment should not be granted.Thereafter on 28 May the Respondent filed ananswer to the Notice to Show Cause and filed afurther pleading entitled "Motion for Reconsider-ation."The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We agree that the present case warrants our re-consideration and therefore deny the GeneralCounsel's Motion for Summary Judgment. Al-though our dissenting colleague would grant themotion on the basis that the Board previously re-jected the Respondent's arguments and that our de-cision encourages relitigation in unit determina-tions, it is well settled that a motion for summaryjudgment should only be granted when issues offact and law are not in dispute. Here it cannot bedisputed that there exists a conflict in Board lawregarding the appropriate service department unit.In International Harvester Co., 119 NLRB 1709(1958), the Board held that "partsmen" thoughworking with "craftmen" were excluded. from thebargaining unit since they did not exercise craftskills: The Board also applied International Harvest-er Co. recently in Taylor Bros., 230 NLRB 861, 870(077). There the Board excluded partsmen fromthe mechanic unit. However, in Austin Ford, 136NLRB 1398 (1962), cited by the Respondent, theBoard found that the mechanics there were not aseparate appropriate unit and stated that all serviceand parts department employees should be includedin the same bargaining unit. Similarly, as noted bythe Respondent, in Graneto-Datsun, 203 NLRB 550(1973), the Board refused to separate mechanicsfrom the rest of the service department employeesand dismissed the 8(a)(5) allegation because therehad been no demand for recognition in the appro-priate unit. In Gregory Chevrolet, 258 NLRB 233273 NLRB No. 57 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1981), the Board included parts department em-ployees with mechanics. Therefore, as clearly indi-cated by the inconsistency in the cited cases, itwould be highly improper to grant the Motion forSummary Judgment when We have concluded thata clarification of existing Board law on this issue isrequired.3The Respondent in its answer and motion for re-consideration ,renews its contention that the onlyappropriate unit consists of all parts and service de-partment employees at its facility. After consider-ing that argument in light of the Regional Direc-tor's decision in the underlying representation case,we conclude that a conflict in Board law exists asto what constitutes the appropriate unit for a motorvehicle service department. Accordingly, we havedecided to reconsider the Board's previous deter-mination of this unit at the Respondent's facility.ORDERIt is ordered that the General Counsel's Motionfor Summary Judgment is denied, based on the ex-isting conflict in Board law.IT IS FURTHER ORDERED that the Respondent'smotion for reconsideration is granted.IT IS FURTHER ORDERED that the certification ofthe collective-bargaining representative be stayedpending resolution of this issue. The parties hereinmay file briefs with the Board in Washington,D.C., on or before 28 -December 1984.MEMBER ZIMMERMAN, dissenting.The Respondent's defense to the summary judg-ment motion and 8(a)(5) complaint here is, quitesimply, a reiteration of the same argument aboutBoard precedent and the appropriate bargainingunit that was twice made and twice rejected by theBoard in the underlying representation proceeding,Case 10-RC-12709. The third time around, howev-3 Thus, contrary to our dissenting colleague, we do not believe that weare required to cite "precedent which holds as a matter of law that a sep-arate mechanics' unit cannot be found appropriate" in order to deny a .motion for summary judgmenter, my colleagues in the majority now see an un-specified conflict in Board law where none wasseen before, even though the Respondent has con-sistently alleged it. Consequently, the majority willpermit reconsideration and relitigation of a repre-sentation proceeding bargaining unit issue in theabsence of newly discovered evidence, an interven-ing change in Board law, or any other genuine spe-cial circumstance which would require the Boardto reconsider its earlier decisions. This decisionderogates the Board's well-established policyagainst relitigation of representation issues in an8(a)(5) case,1 creates uncertainty about the finalityof Board election procedures, encourages incessantlitigation, and thereby contravenes the statutoryscheme for the promotion of stability in labor rela-tions.2 The majority fails 'to acknowledge that theRespondent has exhausted its appeals in this admin-istrative forum. It should now be required to rec-ognize and bargain with the certified union in theunit found appropriate or to challenge the Board'sunit determination before a Federal court of ap-peals.The question whether relitigation is proper heresubsumes the question whether a conflict in Boardlaw exists; the majority erroneously suggests thereverse. To .repeat, the Board -has twice consideredand rejected the argument that a conflict exists. Itsettled the issue of law for this case. Had my col-leagues participated in those actions, the outcomewould undoubtedly have been different. Beforestating now that they see a conflict where theirpredecessors did not, however, they must identifysome independent reason for even looking at theissue. They have not done so.31 See Pittsburgh Plate Glass v NLRB, 313 U S 146, 162 (1942), Board'sRules and Regulations, Secs 102 67(1) and 102 69(c)2.See my dissenting opinion in Sub-Zero Freezer Go, 271 NLRB 47(1984)3 I note parenthetically that the majority has failed to cite any prece-dent which holds as a matter of law that a separate mechanics' unitcannot be found appropnate